Citation Nr: 0814137	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for residuals of a 
hairline fracture of the skull, left posterior occipital, 
with headaches and scar, currently evaluated as 30 percent 
disabling.

3. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 until May 1969, 
from July 1969 until April 1972, and from July 1972 until 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). A September 2001 RO rating decision 
denied a rating in excess of 30 percent for PTSD, and 
increased the rating for residuals of skull fracture from 
non-compensable to 30 percent disabling. The Board denied the 
claims for increased ratings in a January 2003 decision. The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC). In July 
2003, the CAVC vacated the Board's January 2003 decision 
pursuant to a Joint Motion for Remand for consideration of 
additional issues. The Board remanded the case to the RO in 
January 2004 for further development.

In a rating decision dated April 2004, the RO denied the 
veteran's claim of entitlement to TDIU. That issue, as well 
as two increased rating claims, came before the Board in 
August 2005. At that time, all three claims were denied. The 
veteran again appealed to the United States Court of Appeals 
for Veterans Claims (CAVC). In a November 2006 Order, the 
CAVC vacated the Board's August 2005 decision pursuant to a 
Joint Motion for Remand.

In April 2007 the Board again remanded the matter for 
development in accordance with the November 2006 Order and 
Joint Motion for Remand.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that the veteran had previously been 
represented by private attorney, Richard A. LaPointe. 
However, in February 2006 that attorney terminated his 
representation of the veteran. VA sent the veteran a letter 
in March 2006 apprising his of his options with respect to 
representation. The veteran has not indicated a desire to 
obtain a new representative.
FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, or a difficulty in understanding complex 
commands.

2.  The residuals of the veteran's hairline fracture of the 
skull, left posterior occipital, are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, and the 
associated scar is essentially asymptomatic.

3.  The veteran holds a 30 percent rating for service 
connected PTSD and a 30 percent rating for service connected 
residuals of hairline fracture of the skull. He has a 
combined 50 percent rating for his service connected 
disabilities.

4. The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125-4. 130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 30 percent for 
residuals, hairline fracture of the skull, left posterior 
occipital are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 4.124a, Diagnostic Codes 
8045, 8100 (2007).

3.  The criteria for a separate rating for the scar 
associated with the veteran's hairline fracture of the skull 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.118 Diagnostic Codes 7800-7805 (both prior and 
subsequent to the August 30, 2002 change in the rating 
criteria); Esteban v. Brown, 6 Vet. App. 259 (1994).  

4.  The criteria for TDIU are not met and a referral to the 
Director of Compensation and Pension for extraschedular 
consideration of TDIU is not warranted. 
38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran seeks ratings in excess of the 30 percent he is 
currently assigned for both his PTSD and residuals of the 
hairline fracture of his skull.  The veteran was originally 
awarded service connection for PTSD in an October 1999 rating 
decision.  He was informed of his appellate rights also in 
October 1999 and did not appeal the decision.  The veteran 
was originally awarded service connection for residuals of 
the hairline fracture of his skull in a January 1995 rating 
decision.  He was informed of his appellate rights also in 
January 1995 and did not appeal the decision.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A.	PTSD
As noted above, the veteran is currently receiving a rating 
of 30 percent for his PTSD.  Under the General Rating Formula 
for Mental Disorders, the next higher rating of 50 percent 
ratings is warranted in the presence of the following 
evidence:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor but concludes that the 
evidence shows a level of disability which most closely 
approximates the assigned 30 percent disability rating.  See 
38 C.F.R. § 4.7 (2007).  
Significantly, the record contains an explicit finding, made 
by the October 2007 VA examiner, that the veteran's PTSD 
symptoms have no effect on occupational and social 
functioning, and do not result in reduced reliability and 
productivity.  In fact, the October 2007 examiner found the 
veteran's PTSD does not result in an occasional decrease in 
work efficiency or intermittent periods of the inability to 
perform occupational tasks, which is required for the 30 
percent rating the veteran is currently receiving.  The 
examiner described the veteran's PTSD symptoms as "mild."

Additionally, the veteran's PTSD is not manifested by a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, or a 
difficulty in understanding complex commands.  These symptoms 
are found nowhere in the medical record.  To the contrary, at 
the October 2007 examination, for example, the veteran had an 
"appropriate" affect.  At neither the 2007 VA examination 
nor a VA examination from July 2001 did the veteran display 
abnormal speech.  The October 2007 examiner found he does not 
suffer from panic attacks, and the veteran has never claimed 
he suffers from panic attacks.  There is also no evidence in 
the record that the veteran has difficulty understanding 
complex commands due to his PTSD.

The veteran's GAF scores from the October 2007 and June 2001 
VA examinations provide further support against the increased 
rating.  The 2007 examiner assigned a GAF score of 65, and 
the 2001 examiner assigned a score of 60.  A GAF score of 61-
70 contemplates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A review of the record does reveal some symptoms contemplated 
by the 50 percent rating, but the Board does not find this 
evidence justifies such a rating.  There is some evidence of 
memory impairment.  The October 2007 VA examiner apparently 
included the veteran's inability to recite serial 7s as a 
memory impairment, but she also made findings that the 
veteran's remote memory, recent memory, and immediate memory 
were "normal."  The June 2001 examination report includes 
the veteran's subjective complaints of memory loss, but these 
were not included in the examiner's objective findings.

There is some evidence of impaired judgment, and perhaps 
impaired abstract thinking.  The October 2007 examiner found 
the veteran does not understand the outcome of his behavior, 
and has no insight into his problem.  The veteran was unable 
to interpret proverbs appropriately.  However, it is not 
clear from the report that these are symptoms of the 
veteran's PTSD.  The examiner noted the veteran has a below 
average level of intelligence, has an addiction to alcohol 
and cannabis, and has a "severe" personality disorder.  
Moreover, an abundance of VA treatment notes, from February 
2006 and May 2003 for example, consistently note no 
abnormalities in the veteran's "mentation."  The June 2001 
VA examiner did not make any findings of impaired judgment or 
abstract thinking.

There is also some evidence showing disturbances of mood and 
motivation, and of difficulty in establishing and maintaining 
social relationships.  An August 2000 private medical report 
of William E. Coopwood, M.D., describes symptoms of 
hypersensitivity, angry outbursts, mood swings, and emotional 
distancing.  Dr. Coopwood assigned the veteran a GAF score of 
50.  The record also shows that the veteran has been divorced 
three times, has no friends, has no relationship with two of 
his three children, and was incarcerated for over fifteen 
years.  However, the October 2007 VA examiner explained that 
these are not symptoms of the veteran's PTSD, stating, 
"[w]hile the veteran does have some PTSD signs and sxs 
[symptoms], they are mild and comorbid with other diagnoses 
which negatively impact upon his functional state and lower 
his quality of life," "[h]is pain disorder and his use of 
ETOH [alcohol] and cannabis both have a negative impact upon 
his mood and his psychosocial functioning and affect his 
adjustment independently. His severe personality disorder is 
independently responsible for impairment in his social 
adjustment and results in a lowered quality of life." 
(emphasis added).  The Board finds the October 2007 
examination report highly probative as it was informed by a 
review of the claims file, a medical, social, educational, 
occupational, and PTSD history, the administration of a 
variety of psychometric tests including the Mississippi Scale 
for Combat-Related PTSD, PTSD Checklist for Combat and Non-
Combat Trauma, the MMPI PTSD subscales, the MCMI3, the BAI, 
and the BDI2.  Accordingly, while the symptomatology found by 
Dr. Coopwood is not doubted, the Board is persuaded by the 
thorough assessment of the October 2007 examiner that the 
veteran's disturbances of mood, motivation, and social 
functioning are more properly attributable to his non-service 
connected psychiatric disorders.         
	
The overall effect of the veteran's symptoms of PTSD do not 
approximate the criteria required for a 50 percent rating.  
In addition to all of the above evidence, a October 2001 VA 
treatment record notes the veteran's assessment that his PTSD 
and depression are "well controlled."  The June 2001 VA 
examiner found the veteran's PTSD symptoms are "moderate" 
and, as noted, assigned a GAF score of 60 as related to his 
PTSD.  A July 2003 VA treatment note states the veteran "has 
had minimal trouble with depression and PTSD."  As stated 
above, the October 2007 VA examiner found the veteran's PTSD 
symptoms are "mild" and attributed the bulk of his 
symptomatology to his other psychiatric disorders.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for all of the reasons 
discussed above, the evidence does not create a reasonable 
doubt regarding the level of disability from the veteran's 
PTSD, and Board finds the 30 percent rating is the 
appropriate rating. 
	B.  Residuals of Hairline Skull Fracture
Service connection for residuals of a hairline fracture of 
the skull was granted by the RO in January 1995, and was 
rated as 10 percent disabling.  In December 1997, this rating 
was reduced to a noncompensable level, effective as of March 
1, 1998.  In September 2001, this was increased to 30 
percent, effective as of March 6, 2001. The veteran has 
indicated continued disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Brain disease due to trauma, when manifested by purely 
neurological disabilities, will be rated under the diagnostic 
codes specifically dealing with such disabilities. 38 C.F.R. 
§ 4.12a, Diagnostic Code 8045 (2007).  In this instance, the 
neurological disability manifested by the veteran has been 
identified for rating purposes as headaches, rated as 
analogous to migraines.  The 30 percent rating currently in 
effect, accordingly, contemplates characteristic prostrating 
attacks occurring, on an average, monthly over the previous 
several months.  A higher (50 percent) rating is appropriate 
for migraine attacks that are very frequent, completing 
prostrating, prolonged, and productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).

The criteria for a higher rating are not satisfied for this 
disability.  The evidence does not show that the veteran's 
headaches are productive of severe economic inadaptability.  
In October 2007 the veteran was afforded a VA neurological 
evaluation, and the veteran reported to the examiner that it 
was not his headaches, but his peripheral vascular disease 
that interfere with his ability to work.  He stated that when 
he gets a headache, he will rest in a dark, quiet room or 
will watch TV with the volume turned low.  The examiner 
found, "[t]here is, therefore, no functional loss as a 
result of his headaches during the period of time that he can 
watch television.  The examiner further explicitly found that 
the veteran's headaches do not cause him to be unemployable.  

The evidence also does not support that the veteran's 
headaches are completely prostrating.  At the October 2007 
examination, the veteran reported that the severity of his 
headaches is 10/10, but that he has not required any 
recurrent episodes of hospital stays for his headaches since 
1968, does not have dizziness or fainting, and it was found 
he has only "mild" photophobia during headaches.  At the 
June 2001 VA examination the veteran indicated when these 
headaches occur he lays down and try not to move very much, 
that there is no nausea or vomiting, and that there is a 
"little" dizziness or lightheadedness.  

The evidence also does not support that the veteran's 
headaches are prolonged.  The record is consistent that the 
headaches last only a day or two.  At the October 2007 
examination the veteran stated that he gets headaches one to 
two times per week with a duration of two to three days.  He 
reported to the October 2007 VA examiner conducting his PTSD 
examination that he gets headaches twice a month with a 
duration of two to three days.  At the June 2001 VA 
examination the veteran also indicated that he experienced 
severe headaches about twice monthly, with each headache 
lasting one to two days.  

The veteran's VA clinical records do not include any clinical 
descriptions of prolonged, prostrating headache episodes.  
Based on the above evidence, the Board cannot find that the 
veteran's headaches are completely prostrating, prolonged, or 
productive of severe economic inadaptability.  While the June 
2001 examiner diagnosed the veteran with "chronic recurrent 
headaches likely including a postconcussive element," the 
examiner did not make any findings or describe symptoms of 
the postconcussive element anywhere in the body of the 
report.  It is unknown what the June 2001 examiner meant by 
the statement.  Nowhere in the medical record, either prior 
to or since the June 2001 examination, have postconcussive 
findings or symptoms been made.  For this reason, the Board 
does not find this finding probative.  For all of these 
reasons, an increased rating is not warranted under DC 8100.

The Board notes that the October 2007 VA examination report 
notes the absence of any other neurological deficits 
identified by the veteran.  The examiner ordered a CT scan of 
the veteran's brain, and a normal study was obtained.  
Additionally, the report of the June 2001 VA examination 
indicates that, other than the headaches and the peripheral 
neuropathy, the veteran "did not give any other neurologic 
symptoms."   In the absence of any other such symptoms, no 
other neurological disorders need be evaluated for rating 
purposes as residuals of his skull fracture as stipulated by 
Diagnostic Code 8045.

Finally, a scar has also been rated as a residual of the 
veteran's hairline fracture of the skull.  This can be rated 
as a disability separate and distinct from the pathology of 
his skull fracture residuals.  Esteban v. Brown, 6 Vet. App. 
259 (1994); see 38 C.F.R. § 4.14 (2004).  During the pendency 
of this appeal, the diagnostic criteria that pertain to scars 
were revised, effective as of August 30, 2002. 67 Fed. Reg. 
49590-19599 (July 31, 2002).

Diagnostic codes 7800 through 7805 pertain to scars.  Under 
the previous version of the scar codes, DC 7800 a disfiguring 
scar of the head, face or neck warranted a 10 percent rating 
when that scar is either moderate in severity, or 
disfiguring. In the instant case, the medical evidence does 
not demonstrate that the veteran's scar is in any manner 
disfiguring. The October 2007 BA examiner explicitly stated, 
"[t]here is no disfigurement produced by the scar."  The 
examiner found the veteran has no visible scars, stating, 
"[e]ven using a light, there was a very faintly present 
vertical 2-cm. scar in the left occipital region."  The scar 
had no keloid formation, no elevation, and no depression.  
The examiner stated it blends in with the natural color of 
the veteran's scalp.  The report of the June 2001 VA 
examination shows that, although the veteran "points out to 
the scar in the left occipital area," no scar could be seen 
by the examiner even when the veteran's hair was parted.  The 
examiner noted that there was "perhaps a very minimally 
raised palpable area" that was less than 1 cm. in length.  
The examiner also noted that the scar was raised less than 1 
mm., and had no functional or cosmetic significance. The 
examiner further noted that the scar was not visible "even 
with careful inspection with a good light and parting of the 
hair on the scalp."  As such, DC 7800 cannot provide the 
basis for a separate rating under the version of the code 
existing prior to August 2002. 

The remaining scar codes under the old version of the 
regulations also do not warrant a separate evaluation.  DC 
7801 and  DC 7802 applied to scars resulting from burns, and 
are not applicable here.  DC 7803 provided a 10 percent 
rating where the scar is shown to be superficial, poorly 
nourished and subject to repeated ulceration.  The October 
2007 examiner found there is no breakdown of the scar and 
that it "does not cause any symptomatology, separate and 
part form his skull fracture itself."  DC 7804 assigned a 10 
percent rating for superficial scars that are tender and 
painful on objective examination.  The October 2007 examiner 
found the veteran had no tenderness to palpation of the scar.  
The veteran reported to the June 2001 examiner that the scar 
was sensitive, but this was not an objective finding of the 
examiner.  DC 7805 rated based on limitation of motion of the 
affected part.  Neither VA examiner found any limitation of 
motion due to the scar.  

A separate rating is also not justified under the current 
version of the regulations.  DC 7800 under the revised 
criteria was not substantively changed from its version  
prior to August 30, 2002 with regard to the assignment of a 
10 percent rating.  Both versions of the code require 
disfigurement for this rating and as described above, this is 
not warranted by the evidence.  Under the current rating 
schedule DC 7801 and DC 7802 are not applicable because the 
veteran's scar does not meet the measurement requirements for 
their application, according to both the October 2007 and 
June 2001 VA examination results.   DC 7803 is not applicable 
because there is no evidence that the scar is unstable.  DC 
7804 is not applicable because, as described above, the scar 
has not been found to be painful on objective examination.  
DC 7805 is unchanged from the prior version, and as described 
above, no limitation of motion associated with the scar has 
been found.    

Based on all of the above, the evidence does not support a 
rating in excess of 30 percent for the veteran's residuals, 
hairline fracture of the skull, left posterior occipital, and 
a separate rating is not warranted for the associated scar.  
His claim, therefore, is denied. 

TDIU
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment. 38 C.F.R. § 4.17 (2007). 
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience. 38 C.F.R. § 4.16 (2007).

The veteran holds a 30 percent rating for service connected 
PTSD and a 30 percent rating for service connected residuals 
of hairline fracture of the skull.  The origin of these 
disabilities arise from separate etiological events, and he 
has a combined 50 percent rating for service connected 
disability.  38 C.F.R. § 4.25, TABLE I (2007). The veteran is 
not service connected for any other disability.  Under VA 
regulations, his combined 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The CAVC has clarified that, where a claimant does 
not meet the schedular requirements of 4.16(a), the Board has 
no authority to assign a TDIU rating under 4.16(b) and may 
only refer the claim to the C&P Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2007).  The veteran's age and effects of non- 
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service- 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  The fact 
that the veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Rather, the veteran need only be 
capable of performing the physical and mental acts required 
by employment.  Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2004).
	
The evidence establishes that the veteran's service connected 
disabilities do not preclude him from performing 
substantially gainful employment consistent with his 
educational and vocational experiences.  Significantly, in 
compliance with the Court's November 2006 Order and Joint 
Motion, in October 2007 explicit medical opinions were 
obtained in this regard.  The October 2007 VA examiner 
performing the psychiatric examination found, "[i]n the 
clinical opinion of the undersigned, the veteran's PTSD signs 
and sxs [symptoms] are not severe enough to prevent him from 
obtaining and maintaining gainful employment which is 
supported by the MSD, MER, psychodiagnostic testing and the 
clinical interview."  The October 2007 VA examiner 
performing the neurological examination of the veteran found, 
"[n]either the skull fracture residuals of headache nor the 
scar cause him to be unemployable."  In addition, the 
veteran reported to the latter October 2007 examiner that it 
was not his headaches, but his peripheral vascular disease 
that interfered with his ability to work and caused him to 
stop working.    

In an October 2001 VA treatment note, the examiner noted he 
is "disabled secondary to his head injury."  However, the 
Board finds this less probative than the October 2007 VA 
examiner's opinion to the contrary.  The October 2007 opinion 
was formed upon a comprehensive review of the veteran's 
claims file and a thorough neurological examination of the 
veteran, including a brain CT scan.  The October 2001 
treatment record predominantly pertains to his complaint of 
Hepatitis C and involves minimal, if any, assessment of the 
veteran's head trauma residuals.  Moreover, the October 2001 
statement is found in the paragraph pertaining to the 
veteran's social history, where he reports he is divorced, 
lives with a girlfriend, smokes three cigarettes per day, 
quit using alcohol, and uses marijuana occasionally.  It 
seems likely that the statement was not the objective opinion 
of the examiner, but the subjective report of the veteran.  
For all of these reasons, it has little probative value.  
Similarly, the July 2001 VA examination report includes the 
sentence, "[h]e admitted that it is his physical problems 
that keep him from working, not his PTSD," and the June 2001 
VA examination report contains the sentence, "he has done no 
work since 1994 because of his headaches and peripheral 
neuropathy, he states."  These too are clearly subjective 
statements made by the veteran, not objective findings.  When 
weighed against the October 2007 findings they are of little 
probative value. 

The veteran has been assigned the following GAF scores: 65 at 
the October 2007 VA examination, 60 at the July 2001 VA 
examination, 50 in an August 2000 private medical record, 40 
in a November 1999 private medical report, and 55 in a 
September 1999 VA examination.  The recent scores of 65 and 
60 indicate "mild" impairment, the latter two scores 
indicate a "moderate" impairment, and the isolated low of 
40 indicates "severe" impairment.  Overall, and in the 
presence of the October 2007 VA examination findings, the 
Board cannot find that these scores warrant a determination 
that the veteran is unemployable.  The veteran's GAF scores 
are probative of his level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  However, they are not dispositive of 
the issue of unemployability and, as described in the PTSD 
section above, account for a wide array of symptoms, 
including social, familial, and cognitive impairment.

In short, the veteran claims that his service connected 
disabilities preclude him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences, but he has not sought 
any significant treatment for his service connected 
disabilities during the appeal period.  His non-service 
connected disabilities may not be considered in determining 
his eligibility for referral for extraschedular 
consideration.  There is no medical evidence of record which 
suggests that, even when considering his limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
his 50 percent schedular rating.  The veteran's 50 percent 
rating contemplates loss of working time due to 
exacerbations, see 38 C.F.R. § 4.1, and he has not required 
any hospitalizations due to his service connected 
disabilities.  See 38 C.F.R. § 3.321(b) (2007).

Accordingly, the Board finds that the evidence is not in 
equipoise on the matter of whether the veteran is 
unemployable due to his service connected disabilities. The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 38 
C.F.R. § 3.159(a) (2004).  The benefit of the doubt rule is 
not for application. 38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2001, February 2004, March 2005, and September 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of March 2005 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letter of September 2007 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should his claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

In addition, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the March 2005 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's multiple letters describing  the 
general impact of his headaches and PTSD symptoms on daily 
life.  These statements with specific examples indicate an 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate a claim for a 
higher evaluation.  The Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores.  Neither PTSD nor headaches require evidence 
of a specific measurement or test result to satisfy an 
increased rating, and both could be supported by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  Moreover, two prior 
Board decisions have been rendered containing the particular 
rating criteria necessary for an increased rating for each 
claim, and this information is also contained in prior rating 
decisions and statements of the case.  A reasonable person 
could be expected to understand from this the evidence 
necessary to support a higher rating.  As such, the Board 
finds the second requirement of Vazquez-Flores has been 
satisfied.

As for the third element, the September 2007 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the September 2007 and March 2005 
letters inform the veteran that VA will help his in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  
Moreover, the veteran has submitted private medical records 
in support of his claim.  As such, the September 2007 and 
March 2005 letters and the veteran's submissions satisfy the 
fourth notification element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded the opportunity for a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  The veteran has been 
afforded multiple VA examinations.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An increased rating for PTSD is denied.

An increased rating for residuals, hairline fracture of the 
skull, left posterior occipital, with headaches and scar, is 
denied.

The claim of entitlement to TDIU is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


